Exhibit 10.14

November 6, 2008

Ted Upland

Dear Ted,

On behalf of Design Within Reach, Inc., (the “Company”), I am pleased to offer
you the position of Chief Financial Officer reporting to Ray Brunner, CEO. The
terms of your new position with the Company are as set forth below.

You will be paid a salary at a rate of $10,576.93 per pay period, less
deductions required by law, payable in installments pursuant to the Company’s
regular bi-weekly payroll. You will also be eligible to participate in the
Company Benefits and Bonus Programs and are entitled to three weeks of vacation
during your first two years and according to plan thereafter. If you are
terminated without cause, you will receive severance pay for six months payable
in installments pursuant to the Company’s regular bi-weekly payroll. Should
there be a change of control in the company during your employment and you
should decided to terminate your employment three months prior or six months
after that change of control, you will receive six months severance, payable in
installments pursuant to the Company’s regular bi- weekly payroll. The company
will also continue to pay the employer portion of your benefits through COBRA
during the severance period and deduct your employee contribution from your
bi-weekly payment.

In connection with the commencement of your full-time employment, the Company
will recommend that the Board of Directors’ grant you an option to purchase
150,000 shares of the Company’s Common Stock (“Shares”), with an exercise price
equal to the closing price as quoted by the Nasdaq National Market on the date
of the grant. The options vest over a four year period as follows 25% vest
twelve months following the grant date and the remainder of the options shares
will vest monthly thereafter over three years at a rate of 1/36 of the shares
monthly. Should there be a change of control with the Company; the stock options
would vest immediately. This option will be an incentive option to the maximum
extent allowed by the tax code and will be subject to the terms of the Company’s
2004 Equity Incentive Award Plan and the Stock Option Agreement between you and
the Company.

By accepting this offer you agree that, to the best of your ability, you will at
all times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company. During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company; that the Company will be entitled to
all of the benefits and profits arising from or incident to all such work
services and advice; and that you will not render commercial or professional
services of any nature to any person or organization, whether or not for
compensation, without prior written consent of the Company’s Board of Directors.
You agree that you will not directly or indirectly engage or participate in any
business that is competitive in any manner with the business of the Company.
Nothing in this agreement will prevent you from accepting speaking or
presentation engagements, for which you may receive honoraria, or from serving
on the board of a charitable organization, or from owning no more than one
percent (1%) of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange and who competes with or provides
services to the Company.

Your acceptance of this offer and commencement of employment with the Company is
contingent upon the execution, and delivery to an officer of the Company, of the
Company’s Confidential Information and Invention Assignment Agreement prior to
your start date. A copy is enclosed for your review and execution (the
“Confidential Agreement”). In addition, this offer is contingent upon completion
of a reference check and background check.

Your employment with the Company will be on an “at will” basis, meaning that
either you or the Company may terminate your employment at any time for any
reason or no reason, without further obligation or liability.



--------------------------------------------------------------------------------

For purposes of federal immigration law, you will be required to provide the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire or our employment relationship with you
may be terminated.

I am delighted to be able to extend this offer to you on behalf of the Company
and we look forward to working with you. To indicate your acceptance, please
sign and date one copy of this letter and return to the Company together with
the signed Confidentiality Agreement, either in person or at the address shown
below:

Design Within Reach, Inc

Attention: Kelly Purves

225 Bush Street, 20th Floor

San Francisco, CA 94104

These agreements together set forth the terms of your employment with the
Company and supersede any prior representations or agreements, whether written
or oral. This letter may not be modified or amended except by a written
agreement, signed by both the Company and you.

Design Within Reach, Inc.

 

/s/ Ray Brunner

  Date     November 13, 2008     Ray Brunner         CEO        

 

/s/ Theodore R. Upland

  Date     November 13, 2008   December 1, 2008   Ted Upland       Anticipated
Start Date   Accepted and Agreed        